                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 10, 2020
                                                                                     4/14/2020
BY ECF                                                                               The April 15 conference
The Honorable Paul A. Crotty                                                         is adjourned to June 17,
United States District Judge                                                         2020 at 11 AM. Time is
Southern District of New York                                                        excluded through June
Daniel Patrick Moynihan U.S. Courthouse                                              17, 2020. SO ORDERED.
500 Pearl Street
New York, New York 10007

       Re:     United States v. Dacheng Zhen, et al., 20 Cr. 56 (PAC)

Dear Judge Crotty:

       The Government writes to provide the Court with an update on the status of the above-
captioned case, regarding the pre-trial conference currently scheduled for April 15, 2020, and
regarding the pending bail applications in this case.

         First, discovery in the case is largely complete, with the exception of a small amount of the
cellphone data that was seized in the course of the investigation. With respect to the cellphones,
the Government told each defense counsel in early March that full extractions from each of the
defendants’ phones were available once defense counsel provided a hard drive large enough for
the data. While Zhen and Hernandez received their respective phone extractions, in light of
complications associated with the COVID-19 pandemic, Arias Villar and Martinez Guzman have
not received the full extractions from their respective phones. The Government will produce their
full extractions as soon as possible after receiving hard drives. Additionally, the Government
produced material responsive to the search warrants from all phones other than Zhen’s phones to
all of the defendants. A Mandarin-speaking agent is still in the process of reviewing Zhen and
Victim-1’s phones for discoverable material. The Government will produce that material as soon
as it is available. Finally, the Government has been unable to access data from three of the seized
phones, which were locked. In the event that the Government is able to access that data at a later
point, it will produce that data to the defendants.
Hon. Paul A. Crotty                                                                           Page 2
April 10, 2020

        Second, with the consent of counsel for the defendants, the Government respectfully
requests that the Court adjourn the April 15 pre-trial conference for sixty days in light of the
COVID-19 pandemic. The Government further requests that the Court exclude time from
calculation under the Speedy Trial Act until the date of the next conference. Such an exclusion of
time will serve the interests of justice, as it will allow the defendants an opportunity to continue
reviewing discovery, to contemplate any pretrial motions, and for the parties to discuss any pretrial
resolutions.

        Third, counsel for Edward Hernandez has informed the Government that he wishes to be
heard on his April 6, 2020 bail application, and consents to a telephonic hearing. Also with respect
to this application, the Government has received medical records from the Bureau of Prisons for
Mr. Hernandez. The Government will forward those records to the Court by email, with a request
that they be maintained under seal. The records indicate that the defendant does not suffer from
medical conditions that render him high-risk for suffering complications from COVID-19.

       Finally, the Government understands that counsel for Walkin Francisco Arias Villar
consents to having his bail application resolved without a hearing.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                 By: __________________________
                                                     Aline R. Flodr
                                                     Stephanie Lake
                                                     Sheb Swett
                                                     Assistant United States Attorneys
                                                     (212) 637-1110/1066/6522
cc: All counsel (by ECF)
